Citation Nr: 1633069	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a left knee and left shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously before the Board in August 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left knee disability is related to service.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left shoulder disability is related to service.  

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's cervical spine disability is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2015).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2015).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

In August 2015, the Board remanded the Veteran's claims in order to obtain VA examinations and opinions for the Veteran's left knee, left shoulder, and cervical spine disabilities.  The Veteran failed to respond to requests to RSVP for his scheduled VA examination.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b)  or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265   (1993); see also Connolly  v. Derwinski, 1 Vet. App. 566   (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.  

In this case, the Board, in August 2015, remanded the Veteran's claims for entitlement to service connection for left knee, left shoulder, and cervical disabilities in order to obtain VA examinations.  The Board's remand was sent to the Veteran's current mailing address.  The Veteran was sent a January 2016 letter indicating that a VA medical center (VAMC) will be scheduling him for a VA examination and noted the consequences if he failed to report for the examination without good cause.  A March 2016 report of general information indicated the Houston VAMC reported that the Veteran failed to respond to the RSVP for his VA examination two times.  Subsequently, the RO attempted to contact the Veteran by telephone but were unable to reach him, a telephone message was left for the Veteran but he did not return the call. 

The subsequent April 2016 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report.  In response, the Veteran's representative submitted a 30 day waiver indicating receipt of the SSOC, but did not provided good cause as to why the Veteran did not appear for the examination.  Neither the Veteran nor his representative has indicated a desire for another examination.

The VA Form 21-2507a Request for Physical Examination notes the Veteran's correct mailing address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65   (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Given the presumption of regularity of the mailing of the VA examination RSVP notice and the fact that the Veteran has not contacted the RO or AMC with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to respond.  See 38 C.F.R. § 3.655.  Therefore, the Board finds that no further effort to provide an additional examination is warranted and the claims on appeal will be decided based on the evidence of record. 

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310 , secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Left Knee

The Veteran contends he injured his left knee during a fall in service and it has continued to bother him since.  See December 2013 Travel Board hearing transcript.  For the reasons that follow, the Board finds that there is no nexus between the Veteran's in-service injury and his current left knee disability.  

The Veteran's service treatment records (STRs) contain references to a left knee injury.  The Veteran's August 1961 enlistment examination noted normal lower extremities.  On the associated report of medical history, the Veteran reported no trick or locked knee, bone or joint deformity, or arthritis.  A STR noted the Veteran was hospitalized in Korea when he fell on his left knee.  The treatment provider noted pain and swelling.  Joint instability and effusion were not found on physical examination.  Under progress notes the Veteran's knee was later noted to have improved.  The Veteran's May 1964 separation examination noted normal lower extremities.

Post-service the Veteran has received private treatment for a left knee disability.  A February 2011 private treatment record noted the Veteran complained of left knee pain.  An October 2011 private treatment record noted the Veteran was receiving treatment for left knee degenerative joint disease.  A November 2011 private treatment record noted the Veteran had a long history of left knee arthritis.  A November 2011 radiology report noted "No gross bony abnormality is evident other than degenerative changes at the left knee."  A December 2011 private treatment record noted that the Veteran had had a total left knee replacement in November 2011.  The treatment provider noted a history of bilateral knee arthritis.  A January 2013 private treatment record noted the Veteran was diagnosed with osteoarthritis site unspecified.

Several VA examinations and VA opinions have been obtained in connection with the Veteran's claim for entitlement to service connection for a left knee disability.  An April 2011 VA opinion noted the Veteran had joint effusion and degenerative changes of the left knee.  The examiner noted the Veteran's in-service injury and contusion in January 1963 "resolved with no further complaints."  The examiner noted there were no further knee complaints until 42 years later.  Thus, the opinion provider concluded that the Veteran's knee contusion had resolved with no residuals and had not become a chronic ongoing condition.  The Board finds the April 2011 VA opinion to be probative evidence as the examiner considered the evidence of record and provided a thorough rationale explaining his conclusion. 

Pursuant to the July 2014 remand, the Veteran was afforded an August 2014 VA examination for his left knee.  The examiner noted the Veteran's left knee to be normal.  The August 2014 VA examiner concluded that the Veteran's left knee disability was less likely than not incurred in or caused by his active service.  The examiner noted the Veteran's treatment for a left knee strain during his active service and his history of bilateral knee "TKA" due to "age related degeneration."  The examiner stated that there is no evidence that the in-service strain contributed to the current degeneration in the Veteran's left knee.  The examiner noted that no post-service treatment records show a knee "problem" following the Veteran's separation from service.  The same examiner provided addendum opinions in April and June 2015.  

The Board previously determined that the August 2014 VA examiner's opinion and subsequent opinions were inadequate because they were factually inaccurate and did not include consideration of the Veteran's allegations of pain in service and continuous pain since service.   

The Veteran has provided testimony at his December 2013 Travel Board hearing that he injured his knee in service, and that it had bothered him since, noting that approximately seven years following his separation from service he was prescribed ibuprofen. 

Lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing left knee pain).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that he injured his knee in service and has current left knee pain.  Additionally, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether any currently demonstrated left knee disability is related to service falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  The Veteran is competent to testify as to observable symptoms, but his opinions as to a nexus between a left knee disability and his in-service left knee injury are not competent evidence.

Additionally, the Veteran has submitted lay statements from others.  The Veteran's friend D.B. submitted an April 2009 statement indicating he had known the Veteran since 1975.  He stated that the Veteran always had problems with his knee, but did not specify which knee he was referencing.    

The Board finds D.B.'s statement not probative.  D.B. failed to specify which knee he was referencing when noting the Veteran reported pain.  The Board notes the Veteran had a claim for entitlement to service connection for a right knee disability, indicating D.B. could have been referencing either knee.  Thus, the Board finds as D.B.'s statement lacks specificity it is not probative evidence.  

Even if D.B. had specified the left knee, the Board notes, D.B. noted he has known the Veteran since 1975, therefore, he only possess first-hand knowledge of the period beginning in 1975, approximately 10 years following the Veteran's separation from service.  Therefore, D.B.'s statement is competent evidence of continuity of symptomology from 1975 to present, but is not competent evidence of continuity of symptomatology from the time of the Veteran's separation from service in 1964 to 1974.   

The Veteran's wife submitted an April 2009 statement indicating that she had been married to the Veteran for 25 years.  She noted that the Veteran was in pain and that his "foot [and] knee are a problem also."  The Board finds the Veteran's wife's statement not probative because she failed to specify which knee she was referencing when discussing the Veteran's pain.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for a left  knee disability.  The only probative evidence of record, the April 2011 VA examiner's opinion, indicates the Veteran's left knee disability is not etiologically related to his active service.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disability is denied.  See 38 U.S.C.A §5107.  

The Board notes there is no competent evidence that the Veteran's current left knee arthritis manifested to a compensable degree within a year of his separation from service in 1964.  The Board notes the Veteran reported left knee pain which bothered him at the time of his separation from service and approximately seven years later required medication.  However, the Board notes the Veteran is not competent to diagnose this left knee pain as arthritis, which is the disability subject to the one year presumptive period 38 C.F.R.§ 3.309.  Kahana, supra.  The probative evidence of record indicates that the earliest notation of a left knee arthritis comes from a February 2011 private treatment record, over 40 years following the Veteran's separation from service.  Therefore, the Veteran is not entitled to persumptory service connection under 38 C.F.R. § 3.309.  

IV.  Left Shoulder 

The Veteran contends he injured his left shoulder during a fall in service and that it had continued to bother him since.  See December 2013 Travel Board hearing transcript.  For the reasons that follow, the Board finds that there is no nexus between the Veteran's in-service injury and his current left shoulder disability.  

The Veteran's August 1961 enlistment examination noted normal upper extremities.  In the associated report of medical history the Veteran reported he did not have a trick or painful shoulder or arthritis.  In the Veteran's April 1964 report of medical history at separation he reported his painful shoulder was a result of an AC joint separation injury he received while playing football.  An October 1963 STR noted the Veteran's experienced an AC joint separation to his right shoulder, and therefore the Board finds the Veteran was referencing his right shoulder, when noting he had a trick or painful shoulder on his report of medical history taken at the time of his separation from service.  The Veteran's May 1964 separation examination noted a right shoulder scar with otherwise normal upper extremities.  The Veteran's STRs contain notations of treatment, including surgery, for a right shoulder injury, but not a left shoulder injury.  

Following his separation from service the Veteran had received private treatment for his left shoulder.  A December 2014 private treatment record noted the Veteran had a left shoulder x-ray which showed mild to moderate arthrosis.

The Veteran has been provided with VA examinations and VA opinions in connection with his claim for entitlement to service connection for a left shoulder disability.  

The Veteran received an August 2014 VA examination for his left shoulder.  The examiner noted a previous diagnosis of acromioclavicular joint degeneration of the left shoulder in 2014.  The Veteran reported pain in the joint with movement.  The Veteran's left shoulder  range of motion was noted not be normal.  The examiner found the Veteran's left shoulder had normal muscle strength and no ankylosis.  The examiner diagnosed the Veteran with degeneration arthritis of the left shoulder.

The August 2014 VA examiner concluded that the Veteran's left shoulder disability was less likely than not incurred in or caused by his active service.  The examiner's provided rationale was  that the Veteran did not receive treatment for a left shoulder disability during his active service.  The examiner noted there are no post-service treatment records show a left shoulder disability following his separation from service.  

The Board had previously determined that the August 2014 VA examiner's opinion was inadequate because it was factually inaccurate.  The examiner noted that there were no post-service treatment records showing a left shoulder disability following the Veteran's separation from service, however, the examiner failed to note the private treatment records noting post-service treatment for a left shoulder disability.  Thus, the Board finds as the August 2014 VA examiner's opinion is factually inaccurate it is not probative evidence.  

An April 2015 VA addendum opinion was obtained which the Board previously noted was inadequate.  The opinion provider failed to provide a thorough complete rationale.  The opinion provider did not specify which shoulder, claimed condition, or joint group he was referencing in his rationale, thus making it impossible to interpret his reasoning.  Therefore, the April 2015 addendum opinion is not probative evidence.    

The Veteran provided testimony at his December 2013 Travel Board hearing that he injured his left shoulder during a fall while in active service and that it had bothered him ever since.  The Veteran is competent to testify to things of which he has first-hand knowledge, such as his in-service injury.  Jandreau, supra.  Therefore, the Veteran's lay statement is competent evidence of an in-service injury.  However, the issue in this case, whether any currently diagnosed left shoulder disability has a nexus to the Veteran's in-service injury, falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  Therefore, the Veteran's lay statements regarding a nexus between his active service and left shoulder disability are not competent evidence. 

Additionally, the Veteran has submitted lay statements from others regarding his left shoulder disability.  A buddy statement received by the RO in April 2009 noted that the writer had known the Veteran for the past 25 years and that the Veteran had reported shoulder pain.  The writer did not specify which shoulder he was referencing. 

The Board finds this buddy statement not probative as the writer failed to specify which shoulder he was referencing.  The Board notes the Veteran had been service-connected for a right shoulder disability, therefore it is possible that the writer was referencing the Veteran's right shoulder.  Thus, as the statement lacks specificity the Board finds that it is not probative.  

Additionally, the Veteran's wife submitted an April 2009 statement.  The Veteran's wife indicated that the Veteran is often in pain, and noted that he had surgery on his shoulder during active service.  The Board notes the Veteran received surgery on his right shoulder during his active service.  As noted above, the Veteran's wife failed to specify which shoulder she was referencing, or where the Veteran was experiencing the pain she referenced, thus her statement is not probative evidence which weighs in favor of the Veteran's claim.   

Therefore, the Board finds there is no competent evidence of a nexus between the Veteran's in-service injury and his current left shoulder disability.  As noted above, the Board has a duty to provide the Veteran with an adequate VA examination, however, when the claim was remanded in August 2015 to obtain an adequate VA examination the Veteran did not respond and therefore his VA examination was unable to proceed.  Therefore, the decision must be based on the evidence of record.  

Additionally, the Board notes there is no competent evidence that the Veteran's left shoulder disability manifested within a compensable degree within one year of his separation from service.  The Board acknowledges that the Veteran is competent to testify that his left shoulder was still bothering him at the time of his separation from service.  However, the Board notes the Veteran is not competent to diagnose this left shoulder pain as arthritis, which is the disability subject to the one year presumption period 38 C.F.R.§ 3.309.  Kahana, supra.  The Board notes the first competent credible evidence of left shoulder arthritis in the Veteran's claims file comes from a December 2014 private treatment record, which noted x-ray evidence of arthritis, approximately 50 years following the Veteran's separation from service.  Thus, the Board finds there is not probative evidence of record that the Veteran's left shoulder arthritis manifested to a compensable degree within a year of his separation from service in 1964.    

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for a left  shoulder disability.  There is not competent evidence of record which demonstrate a nexus between the Veteran's in-service injury and his current left shoulder disability.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disability is denied.  See 38 U.S.C.A §5107.  

V.  Cervical Disability 

The Veteran contends that his cervical spine disability is related to his active service, his left knee disability, or his left shoulder disability.  For the reasons that follow, the Board finds that there is no nexus between the cervical spine disability and his active service.  

The Veteran's August 1961 enlistment examination noted a normal neurologic profile.  In the associated report of medical history the Veteran reported no joint, bone, or other deformity.  The Veteran's May 1964 separation showed normal neurological findings.  The Veteran's STRs do not otherwise contain a notation of a cervical spine injury.  

The Veteran has received VA examinations and VA opinions in connection with his claim for service connection for a cervical spine disability.  The Veteran received an August 2014 VA examination which the Board had previously determined was inadequate.  The VA examiner concluded that the Veteran's left shoulder, left knee, and cervical spine disability were less likely than not incurred in or caused by his active service.  As noted above the VA examiner's opinion is factually inaccurate as it improperly states there were no left knee, left shoulder, or cervical spine problems noted following the Veteran's separation from service, despite the Veteran's treatment records indicating the presence of left knee, left shoulder, and cervical spine disabilities.  Thus, the August 2014 VA opinion is not probative evidence which weighs against the Veteran's claim.       

An April 2015 VA addendum opinion was obtained; however that opinion is also inadequate.  The examiner noted the claimed conditions were shoulder and cervical spine.  The examiner concluded "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner's provided rationale was that x-rays and MRIs of the Veteran's neck, and of his joints show typical aging degeneration and no indication of traumatic degeneration.  The examiner also provided a second opinion concluding "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  

As noted above, the April 2015 VA addendum opinion is inadequate because the provider does not provide a clear thorough rationale indicating what shoulder he was referencing.  Thus, the April 2015 addendum opinion is not probative evidence which weighs against the Veteran's claim.    

The Veteran testified at his December 2013 Travel Board hearing that he injured his cervical spine when he fell during his active service.  The Veteran also submitted a June 2015 statement indicating that he felt his cervical spine disability was secondary to his left knee and left shoulder disability.  The Veteran is competent to testify to things of which he has first-hand knowledge, therefore his testimony regarding his in-service cervical spine injury is competent evidence.  Jandreau, supra.  As noted above, lay persons are competent to provide opinions on some medical issues.  Kahana, supra.  However, the specific issue in this case, whether there is a nexus between the Veteran's in-service injury and any currently diagnosed cervical spine disability, falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  Therefore, the Veteran's opinion as to any nexus between his active service and cervical spine disability is not competent evidence.   

Therefore, the Board finds there is no competent evidence of a nexus between the Veteran's in-service injury and his current cervical spine disability.  As noted above, the Board has a duty to provide the Veteran with an adequate VA examination, however, when the claim was remanded in August 2015 to obtain an adequate VA examination the Veteran did not respond and therefore his VA examination was unable to proceed.  Therefore, the claim must proceed with the evidence of record as is.    

Additionally, the Board finds that service connection for a cervical spine cannot be granted on a secondary basis.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran has contended that his left knee and left shoulder disability have caused or aggravated his cervical spine disability.  As noted above, the Veteran's left knee and left shoulder disabilities have not been service-connected, thus, secondary service connection for a cervical spine disability, secondary to a left knee disability or left shoulder disability cannot be granted.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for a cervical spine disability.  There is no competent evidence indicating that the Veteran's cervical spine disability is etiologically related to his active.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disability is denied.  See 38 U.S.C.A §5107.  

ORDER

1.  Entitlement to service connection for a left knee disability is denied. 

2.  Entitlement to service connection for a left shoulder disability is denied. 

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to left knee and left shoulder disabilities is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


